McLAUGHLIN, Circuit Judge
(dissenting).
Prior to the enactment of Section 13a (1) of the Interstate Commerce Act there was no authority then existing which countenanced abandonment by a carrier of its passenger ferry service between New Jersey and New York. Board of Public Utility Commissioners of New Jersey v. United States, 158 F.Supp. 98 (D.C.N.J.1957). Thereafter the present Section 13a(l) was added to the Interstate Commerce Act, 49 U.S.C.A. § 13a (1) effective August 12, 1958. That specifically gave carriers, subject to the me-’ chanics of the section, the right “to the *867discontinuance or change, in whole or in part, of the operation or service of any train or ferry operating from a point in one State to a point in any other State * * *.” (Emphasis supplied.)
There is no denial that the section was directed to a particular train or ferry and the legislative history makes this crystal clear. The section was used almost immediately for its avowed purpose, i. e. to justify the extinguishment of the passenger ferry with which the Board of Public Utility Commissioners, etc. litigation, supra, was concerned and of the Erie passenger ferry (also used by complainant). See State of New Jersey v. United States, 168 F.Supp. 324 (D.C. N.J.1959) (New York Central case); State of New Jersey v. United States (Erie and New York, Susquehanna ease), 168 F.Supp. 342 (D.C.N.J.1959). As finally passed, there was not the slightest idea that § 13k (1) could be at all available regarding “any train which operates within a State, whose origin and destination are within the State— that is, any train with intra state characteristics — together with the facilities used by the train, shall be completely under the authority of the State public utilities commission, and shall not be in any way affected by the language of this particular proposal, to which the Senator from Georgia objects.” Declaration by Senator Smathers, author of the then bill, 104 Cong.Rec. June 11, 1958 p. 10852. At p. 10854 of the same record Senator Smathers stated an underlying principle of the amendment to be that “If a train originates within a State * * * and ends within a State, without crossing a State line, that particular train could be discontinued only with the approval of the State regulatory agency, under the amendment.” There was never any change in that fundamental concept, suggested or authorized. Throughout the legislative history it is plain that, aside from a particular train, the only other item to be covered by the amendment was a ferry. Buses were neither mentioned or considered. It definitely was never intended by Senator Smathers that an element foreign to the avowed objective of the legislation be concealed within his frank commitment and urged later as coming under § 13a(l). The Interstate Commerce Commission itself, which had so readily acquiesced in the end of the mentioned passenger ferry service between New Jersey and New York, at no tipie ever attempted to distort the meaning of § 13a(l) by construing it as allowing discontinuance of purely intra state trains because buses took passengers from them at the end of the railroad in New Jersey and transported them to New York.
The statute is a lean, lucid law. It cannot be misconstrued as it stands. The majority opinion refuses to take on that impossible task. So it rests its reversal of the Interstate Commerce Commission on the proposition that what the latter does in its decision is “thwart the apparent purpose of Congress in adopting it.” (Emphasis supplied.) Actually, the true purpose of Congress is expressed in the unmistakable language of § 13a (1) itself. That language cannot be wrenched apart to absorb the expedient endeavor to do now what was never contemplated when the amendment was .enacted.
It is argued that “bus” must be taken as included in the “service of any train”. That cannot conceivably make sense where “ferry”, no more or less important in the circumstances than “bus”, was deliberately and directly named and the phrase “service of any” applied to it exactly as to “train”. If § 13a (1) had been meant to contain the power to wipe out an entire intrastate railroad passenger service by tying it into the interstate connecting buses, the word “bus” would have been placed in the amendment as was the word “ferry”. If that had occurred, in all probability, the amendment would never have passed the Senate. It does seem rather conclusive that all of the legislative history re the amendment, both affirmative and negative, vividly establishes that its language is meaningful and is exactly what was agreed to.
*868The railroad objects to the definition of a “train” as given by the United States Supreme Court in United States v. Erie R. R., 237 U.S. 402, 407, 35 S.Ct. 621, 624, 59 L.Ed. 1019 (1915), where the Court said that a train “ * * * consists of an engine and cars which have been assembled and coupled together for a run or trip along the road.” The railroad would put this in the same category as Miss Stein’s “a rose is a rose * * It might be noted that to date, a rose is still a rose. Also that as far as Section 13a (1) of the Interstate Commerce Act is concerned, within its categorically limited purpose and language, a “bus” is neither “ *' * * the operation or service of any train or ferry operating from a point in one State to a point in any other State * *
For plaintiff to prevail the Interstate Commerce Commission must be held to have grievously erred in law by concluding it had no jurisdiction to permit the railroad to divest itself of its passenger service. Even on this legal question, the Commission’s deep, special knowledge of the problem in this case is of the utmost importance. Admittedly it had no right to sanction abandonment of New Jersey — New York harbor ferries until section 13a (1) became the law. Admittedly it was completely familiar with the Smathers bill. It knew that under the resultant amendment to the Act, it was given the power to approve the discontinuance of a single train or ferry. It knew the amendment went no further than that. It knows that the kind of control involved in this action or otherwise was never sought for the Commission in § 13a(l) by complainant, other carriers or anyone else. The Commission therefore rightly refused to accept complainant’s present fantastic interpretation of Section 13a(l) proffered, not with any claim that it was ever dreamt of when § 13a(l) was passed, but under the transparently unsupportable suggestion that “bus” must be taken as part of § 13a(l) since the latter is “remedial legislation”. In view of the success in obtaining legislation to do away with the ferries an equivalent result might be obtained as to buses. But meanwhile, the passenger trains, which plaintiff seeks to discontinue, operate solely within the State of New Jersey and the matter of their discontinuance is not within the jurisdiction of the Interstate Commerce Commission.
I would therefore uphold the Commission’s dismissal of the proceeding.